Citation Nr: 0736261	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  06-31 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an additional extension beyond a prior 
extension from May 12, 2004 to August 29, 2004 of the 
delimiting date for the receipt of Chapter 30, Title 38, 
United States Code, educational assistance benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel





INTRODUCTION

The veteran-appellant was separated from active duty on 
February 29, 1996 following over 20 years of active service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 administrative decision of 
the Department of Veterans Affairs (VA), Muskogee, Oklahoma, 
Regional Office (RO) that granted a partial extension of the 
delimiting date for the receipt of educational assistance 
benefits under Chapter 30 of Title 38 of the United States 
Code, from May 12, 2004 to August 29, 2004, but denied an 
extension as to other claimed periods.  The extension granted 
amounted to 108 days.  The appellant perfected an appeal of 
the decision to deny an extension as to other claimed 
periods.  

In February 2007, the veteran appeared at the RO and 
testified at a travel Board hearing before the undersigned 
Veterans Law Judge.  The transcript of that hearing has been 
associated with the claims file.  


FINDINGS OF FACT

1.  The veteran's basic delimiting period for receiving 
chapter 30 Educational Assistance benefits began on February 
29, 1996, and expired on March 1, 2006.  

2.  With the exception of the period from May 12, 2004 to 
August 29, 2004, it is not shown by medical evidence that a 
physical or mental disability prevented the veteran from 
initiating or completing an educational program during his 
basic Chapter 30 delimiting period.


CONCLUSION OF LAW

The criteria for extension of the basic 10-year period of 
eligibility for receiving educational assistance benefits 
under the provisions of Chapter 30, Title 38, United States 
Code (Montgomery GI Bill), beyond the delimiting date of 
March 1, 2006, other than the period from May 12, 2004 to 
August 29, 2004, have not been met.  38 U.S.C.A. § 3031 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 21.7050, 
21.7051 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

As a preliminary matter, the Board is required to address 
whether the veteran has been provided adequate notice and 
assistance in this case, including the effect, if any, of the 
Veterans Claims Assistance Act (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002).

In this regard, the Board observes that the record on appeal 
does not reflect that the veteran was explicitly notified of 
the VCAA as required by 38 U.S.C.A. § 5103A.  However, it is 
not clear that such notice is required in this case since the 
benefit sought is found in Chapter 30, of Title 38.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002) ("the notice 
and duty to assist provisions of the [VCAA] . . . are 
relevant to a different chapter of Title 38 and do not apply 
to this appeal").  In addition, as will be explained below, 
the Board finds that the law, and not the evidence, is 
dispositive in this case.  The United States Court of Appeals 
for Veterans Claims (Court) has held that where the law, and 
not the underlying facts or development of the facts are 
dispositive in a matter, the VCAA can have no effect on the 
appeal.  Manning v. Principi, 16 Vet. App. 534 (2002); Smith 
v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on 
appeal limited to interpretation of law); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where 
law, not factual evidence, is dispositive).

Also, an opinion from the VA General Counsel held that the VA 
is required neither to provide notice of the information and 
evidence necessary to substantiate a claim nor to develop 
evidence to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because the undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOPGCPREC 5-2004 
(June 23, 2004). The Board also notes that Court has held 
where there is an error in the VCAA notice, or in this case 
an absence of the VCAA notice, there is no prejudice to a 
claimant as a result of the error if the benefit sought could 
not possibly have been awarded as a matter of law.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that no further action is necessary under the 
VCAA since it is the law, and not the evidence, that is 
dispositive in this case.

Furthermore, VA educational programs have their own 
provisions that address notification and assistance.  For 
example, under 38 C.F.R. § 21.1031(b), "[i]f a formal claim 
for educational assistance is complete, or VA requires 
additional information or evidence to adjudicate the claim, 
VA will notify the claimant of the evidence and/or 
information necessary to complete or adjudicate the claim and 
the time limit provisions of § 21.1032(a)."  In this case, 
the relevant and probative evidence consists of information 
regarding the dates of the veteran's service and information 
substantiating the dates of any medical disability the 
veteran may have had during his period of eligibility for 
Chapter 30 benefits.  The veteran was provided such notice by 
letters dated in March 2006 and April 2006.  The veteran 
responded to such notice and the evidence has been associated 
with the claims file.  As such, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

Analysis

The provisions of Chapter 30, Title 38 of the United States 
Code, allow for educational assistance for members of the 
Armed Forces after their separation from military service.  
The veteran is provided a ten-year period of eligibility 
during which to use his entitlement to Chapter 30 educational 
assistance benefits, and the ten-year period begins on the 
date of the veteran's last discharge from active duty of 90 
days or more.  38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050.  

The facts of this case are not in dispute.  The veteran's 
basic 10 year delimiting period during which he was required 
to use his Chapter 30 Educational Assistance benefits began 
upon his separation from service on February 29, 1996, and 
expired on March 1, 2006.  

In a letter received on March 1, 2006, the veteran made 
application for an extension of the delimiting date of his VA 
Educational Assistance benefits.  In the letter, he noted 
that he had been accepted for a Radiological Technicians 
program at McLennan Community College in the Spring of 2004, 
and had been scheduled to begin in August 2004, but prior to 
beginning the program, he had fallen off a ladder and 
received multiple serious injuries.  He stated that because 
of his injuries, he was unable to meet the physical 
requirements for the physically demanding Radiological 
Technicians program for the August 2004 semester.  He stated 
that the program only commenced once a year in August, and 
that he was re-accepted for the next year and was able to 
begin the program in August 2005.  He requested that his 
benefits be extended based upon his previous physical 
disability until his course completion date in August 2007.  

In support of his request, the veteran submitted a statement 
from the S & W Clinic detailing the orthopedic treatment of 
the veteran beginning on April 13, 2004 for a spine and hip 
injury.  The veteran also submitted a letter dated February 
13, 2006, from an orthopedic physician, C.D.C., M.D.  In the 
letter, Dr. C.D.C. wrote that the veteran was unable to start 
Radiology Technician classes in August 2004 due to physical 
restrictions on lifting after an L1 burst fracture, and that 
he was also recovering from intertrochanteric and mid shaft 
fractures of the left femur.  

The veteran also submitted a letter dated in February 2006 
from McClennan Community College that stated that the veteran 
was unable to begin his current program until the Fall 2005 
semester due to his injuries.  

In April 2006, the veteran sent in a follow-up statement in 
support of his claim, in which he provided details regarding 
the extent of his back and hip injury and their effect on his 
ability to meet the course requirements for the Radiological 
Technicians program.  The veteran also stated that while he 
was waiting for the next Radiological Technicians program to 
start (in August 2005), he did take some computer training 
courses in the Fall of 2004 and Spring of 2005, so that he 
would have a back-up education program in case he lost his 
position for the upcoming Radiological Technicians course.  

As noted above, in a June 2006 administrative decision, the 
RO granted a partial extension of the delimiting date for the 
receipt of Chapter 30 educational assistance benefits from 
May 12, 2004 to August 29, 2004, but denied an extension as 
to other claimed periods.  The extension granted amounted to 
108 days.  In denying a further extension, the RO noted that 
the veteran had been paid Chapter 30 educational assistance 
benefits to attend school during the period from April 13, 
2004 through August 20, 2005 (with the exception of the 
period from May 12, 2004 to August 29, 2004), and that the 
only time for which they could extend the delimiting date was 
from the May 12, 2004 to August 29, 2004 period during which 
the veteran had not been paid Chapter 30 benefits.  

In filing his notice of disagreement with the June 2006 RO 
decision, the veteran explained that because he did not know 
whether or not he would get accepted to the 2005 Radiological 
Technician's course (that was to commence in August 2005), he 
took computer training during the fall semester of 2004 to 
work towards a computer science degree as a back-up 
educational plan.  He stated that these computer courses were 
not part of his Radiological Technician's program.  He 
admitted that he was fully recovered from his injuries by 
November 2004 but could not begin training in the 
Radiological Technician's course until the start of the 
course in August 2005.  

The veteran did not, and has not disputed the fact that he 
received Chapter 30 educational assistance benefits from 
April 13, 2004 through August 20, 2005 (with the exception of 
the period from May 12, 2004 to August 29, 2004).  

The delimiting period of eligibility for Chapter 30 benefits 
may be extended if the veteran was prevented from initiating 
or completing the chosen program of education within the 
otherwise applicable eligibility period because of a physical 
or mental disability that did not result from his willful 
misconduct.  The VA will not consider the disabling effects 
of chronic alcoholism to be the result of willful misconduct.  
It must be clearly established by medical evidence that such 
a program of education was medically infeasible.  The VA will 
not consider a veteran who is disabled for a period of 30 
days or less as having been prevented from initiating or 
completing a chosen program, unless the evidence establishes 
that the veteran was prevented from enrolling or reenrolling 
in the chosen program or was forced to discontinue 
attendance, because of the short disability.  38 U.S.C.A. § 
3031(d); 38 C.F.R. § 21.7051(a).

In essence, this case turns upon whether, and if so, for what 
specific period(s) of time, it can be clearly established by 
medical evidence that the veteran was unable to pursue his 
educational program under Chapter 30 because of a physical or 
mental disability.  The law is specific that it "must be 
clearly established by medical evidence that such a program 
of education was medically infeasible."  (emphasis added).  
38 U.S.C.A. § 3031(d); 38 C.F.R. § 21.7051(a).

In this case, the evidence clearly shows that the veteran 
sustained injuries to his spine and hip on or about April 13, 
2004, that rendered him unable to start Radiology Technician 
classes in August 2004 by virtue of a physical disability.  
The evidence also clearly establishes that despite these 
injuries, the veteran received Chapter 30 educational 
assistance benefits from April 13, 2004 through August 20, 
2005 (with the exception of the period from May 12, 2004 to 
August 29, 2004) because of his attendance of computer 
training courses in pursuit of a "back-up" educational 
program.  

The veteran did not, and has not disputed the fact that he 
attended computer training courses and received Chapter 30 
educational assistance benefits from April 13, 2004 through 
August 20, 2005 (with the exception of the period from May 
12, 2004 to August 29, 2004).  

The veteran essentially seeks an extension of his delimiting 
date for the receipt of Chapter 30 Educational Benefits based 
upon a physical disability from the beginning date of that 
disability, namely April 13, 2004, through the time that he 
began his Radiological Technicians Program in August 2005.  
The fact is, however, that the veteran participated in an 
educational program during that time for which he was paid 
Chapter 30 Educational benefits.  The Chapter 30 program does 
not guaranty payment for a specific educational program.  
There is no basis for the extension of the delimiting date 
for Chapter 30 benefits for a period of time when the veteran 
was in receipt of those benefits, simply because he was not 
taking a preferred educational program.  

Based upon the evidence of record, the Board finds 
entitlement to the extension of the basic 10-year period of 
eligibility for receiving educational assistance benefits 
under the provisions of Chapter 30, Title 38, United States 
Code (Montgomery GI Bill), beyond the delimiting date of 
March 1, 2006, other than the period from May 12, 2004 to 
August 29, 2004, have not been met.  There is no basis in 
fact or law by which the delimiting date may be extended 
longer than the 108 days previously granted as represented by 
the period from May 12, 2004 to August 29, 2004.  It was only 
during that period that the veteran had a physical disability 
that precluded his participation in an educational program 
and was not participating in and being paid Chapter 30 
Educational assistance benefits.  

By law, educational benefits cannot be awarded beyond the 10-
year delimiting period, unless certain exceptions to the 
controlling legal criteria have been met.  Except for the 
extension to the delimiting date awarded heretofore by the 
RO, the veteran does not fall within any of the exceptions, 
and the Board has no authority to overturn or to disregard 
the very specific limitations on the award of Chapter 30 
educational benefits.  The Board is sympathetic to the 
veteran's situation, but is bound by the law.  In cases such 
as this, where the law is dispositive, the claim should be 
denied because of the absence of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to an additional extension beyond a prior 
extension from May 12, 2004 to August 29, 2004 of the 
delimiting date for the receipt of Chapter 30, Title 38, 
United States Code, educational assistance benefits, is 
denied.




____________________________________________
M. S. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


